Citation Nr: 0840233	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO. 07-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and E. M.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from October 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a Board hearing at the RO in 
August 2008.


FINDING OF FACT

A lumbar spine disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a lumbar spine disability otherwise related to the 
veteran's active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a lumbar spine disability are not met. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In July 2006, November 2007 and March 2008 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate service connection, 
increased rating, and earlier effective date claims. The 
letters also advised the veteran of what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.

All the notice was not provided until after the rating 
decision on appeal was issued. In particular, the notice as 
to the information and evidence necessary to establish a 
disability rating and an effective date in the event service 
connection is established was not provided until the March 
2008 letter. However, the veteran was not prejudiced from 
this timing error because the veteran responded to the March 
2008 VCAA letter by noting that he had no more evidence to 
submit in relation to his claim. Moreover, in light of the 
denial of the service connection claim in this appeal, the 
question as to which disability rating and effective date to 
assign has been rendered moot. Thus, the Board finds that the 
essential fairness of the adjudication process was not 
affected by the VCAA timing error. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, VA treatment records, and a 
VA medical examination. The Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim. See 38 C.F.R. § 3.159(c)(4). 

Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim. The record 
reflects that the facts pertinent to the claims have been 
properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.



Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The veteran's service medical records (SMRs) show he 
underwent a cystectomy in service to remove a pilonidal cyst 
on his buttocks. Subsequent SMRs show that the wound healed 
slowly and the veteran underwent several more procedures to 
drain the wound. However, there were no complaints of back 
pain. The veteran's September 1971 report of examination upon 
release from active duty shows that although "chronic 
recurrent pilonidal cyst, post-operative and not completely 
healed" was noted, the veteran's spine was found to be 
within normal limits on clinical evaluation.

Post-service medical records show no evidence of complaints 
of back pain or diagnosis of a back disability until 2007, 
approximately 36 years after the veteran's discharge from 
active duty service.

Opinions regarding medical causation require medical skills 
and must be made by medical experts. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). A May 2007 VA examination report shows 
that the examiner reviewed the veteran's c-file and medical 
records. The veteran reported extensive pilonidal surgical 
therapies during service and that he still had daily scar 
pain and frequent drainage. The examiner noted that the 
veteran had a scar between his buttocks that was secondary to 
extensive surgical procedures for pilonidal cyst/fistula and 
continuing, intermittent drainage from previous cysts. X-ray 
images of the veteran's spine revealed multilevel 
degenerative lumbar spondylosis. The examiner opined that the 
spondylosis shown on x-ray was not related to the pilonidal 
cyst or the surgical procedures from the veteran's active 
duty service period. His rationale was that the type of 
medical procedures the veteran underwent are not known to 
cause actual degenerative disease of bony structure. There 
are no contrary medical opinions of record.

The record reflects that the veteran is currently service-
connected for residuals of pilonidal cystectomy, scar and 
drainage. The veteran contends that he has additional spine 
disability as a result of his in-service treatment for 
pilonidal cystectomy. However, the record reflects no 
complaints of back pain in service or after service for over 
35 years. Additionally, the only competent medical opinion of 
record which addresses the etiology of the veteran's current 
lumbar spine disability states that the veteran's current 
spinal spondylosis is not etiologically related to his active 
duty service period. In light of these facts, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim and that entitlement to service connection 
for a lumbar spine disability is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Service connection for lumbar spine disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


